United States Court of Appeals
                                                                               Fifth Circuit
                                                                            F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                             January 5, 2007

                                                                        Charles R. Fulbruge III
                                      No. 06-10108                              Clerk
                                    Summary Calendar


                             UNITED STATES OF AMERICA,

                                                             Plaintiff-Appellee,

                                         versus

                                    SU VAN NGUYEN,

                                                             Defendant-Appellant.

                           --------------------
              Appeal from the United States District Court
                   for the Northern District of Texas
                          USDC No. 4:05-CR-58-2
                           --------------------

Before JONES, Chief Judge, and JOLLY and OWEN, Circuit Judges.

PER CURIAM:*

     Su Van Nguyen appeals his 63-month concurrent sentences for

conspiracy      to     distribute       3,   4-Methylenedioxy-methamphetamine

(MDMA), and possession with intent to distribute MDMA. In his sole

claim    of    error    on    appeal,    Nguyen    argues     that,    because      the

Government failed to prove that he possessed the firearm or that

the firearm was related to drug trafficking, the district court’s

decision      overruling      his    objection    to   the   enhancement       of   his

sentence based on his possession of a firearm in connection with a

drug trafficking offense pursuant to U.S.S.G. § 2D1.1(b)(1) was


     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
based on the clearly erroneous presumption that he was strictly

liable for the possession of the firearm by his codefendant.

      The district court determined that the firearm was connected

with the offense because it was jointly possessed by Nguyen and his

codefendant in a vehicle containing MDMA.                 Although the testimony

at   trial   was   conflicting,      by   its    ruling,    the    district   court

implicitly     found      Nguyen’s   and       his   co-defendant’s       testimony

incredible.        Such    credibility        determinations      are   within   the

province of the district court and will not be disturbed by this

court.   United States v. Sotelo, 97 F.3d 782, 799 (5th Cir. 1996).

      The remaining evidence presented at trial indicated that

Nguyen’s     codefendant     knowingly        possessed   the   firearm    for   the

purpose of protecting the drugs and the drug proceeds, and that

Nguyen was aware that he was participating in criminal activity

involving transporting drugs.         The evidence thus shows that Nguyen

was engaged in jointly undertaken criminal activity, see U.S.S.G.

§ 1B1.3(a)(1)(B), and the district court reasonably inferred that

Nguyen should have foreseen his codefendant’s possession of the

firearm. See United States v. Aguilera-Zapata, 901 F.2d 1209, 1215

(5th Cir. 1990).          The district court did not clearly err by

applying the § 2D1.1(b)(1) enhancement.                   See United States v.

Parker, 133 F.3d 322, 330 (5th Cir. 1998).                 Nguyen’s sentence is

affirmed.

      AFFIRMED.



                                          2